Case: 21-50591     Document: 00516496705         Page: 1     Date Filed: 10/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  October 4, 2022
                                  No. 21-50591
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Clarence Lester Lee,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:19-CR-842-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Clarence Lester Lee appeals his convictions for one count of
   conspiracy to commit an offense against the United States, i.e., passing or
   uttering counterfeit obligations or securities, and three counts of passing or




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50591      Document: 00516496705           Page: 2    Date Filed: 10/04/2022




                                     No. 21-50591


   uttering counterfeit obligations or securities, for which he was sentenced to
   57 months of imprisonment on each count, to run concurrently.
          Lee argues that there is insufficient evidence to support a two-level
   enhancement of his offense level for obstruction of justice pursuant to
   U.S.S.G. § 3C1.1 based on the tampering with and removal of a GPS tracking
   device that had been placed on his vehicle by law enforcement. He contends
   that nothing in the record suggests either that he knew that law enforcement
   was investigating him at the time that the tracking device was tampered with
   and/or removed from the vehicle, that he was responsible for tampering with
   and/or removing the tracking device from the vehicle, or that the information
   obtained by the tracker was material to the official investigation.
          Under § 3C1.1, two levels are added to a defendant’s offense level if
   the defendant “willfully obstructed or impeded, or attempted to obstruct or
   impede, the administration of justice with respect to the investigation,
   prosecution, or sentencing of the instant offense of conviction” and if this
   conduct is related to “the defendant’s offense of conviction and any relevant
   conduct.” § 3C1.1. “The government must prove sentencing enhancements
   by a preponderance of the evidence.” United States v. Hagman, 740 F.3d
   1044, 1048 (5th Cir. 2014) (internal quotation marks and citation omitted).
          Lee and the Government dispute whether review should be for clear
   error or for plain error. See Puckett v. United States, 556 U.S. 129, 135 (2009);
   United States v. Zamora-Salazar, 860 F.3d 826, 836 (5th Cir. 2017).
   However, we need not decide whether review should be for clear error or for
   plain error because Lee’s arguments fail under either standard of review. See
   United States v. Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008).
          The record contains sufficient evidence from which the district court
   could have reasonably inferred that a preponderance of the evidence
   supported the enhancement. See Zamora-Salazar, 860 F.3d at 836; Hagman,




                                          2
Case: 21-50591     Document: 00516496705           Page: 3   Date Filed: 10/04/2022




                                    No. 21-50591


   740 F.3d at 1048. To the extent that Lee attempts to raise additional issues
   in a supplemental pro se brief, he has no constitutional right to hybrid
   representation, and he waived his right to present a pro se brief when he
   accepted counsel’s assistance. See Myers v. Johnson, 76 F.3d 1330, 1335 (5th
   Cir. 1996).
          Accordingly, the district court’s judgment is AFFIRMED.
   Counsel’s motion to withdraw from representation is DENIED as untimely
   and for failure to demonstrate that “there is a conflict of interest or other
   most pressing circumstances or that the interests of justice otherwise require
   relief of counsel.” See Fifth Circuit Plan Under the Criminal
   Justice Act § 5(B).




                                         3